Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Claims 1, 3 and 5-16 are pending.
Claims 2 and 4 are cancelled.
Claims 1, 13 and 14 are currently amended.  Claim 14 as currently amended is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 1 and claim 14 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed of applying can be practiced with a materially different product that is not anhydrous.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 

Claims 1, 3, 5-13, 15 and 16 as filed on August 24, 2021 are pending and under consideration.

Terminal Disclaimer
The Terminal Disclaimer over Application Nos. 16/813,770 and 16/813,771 filed August 24, 2021 is acknowledged.

Withdrawn Objections / Rejections
In view of the amendment of claim 1, all previous claim rejections under 35 USC 112(a) are withdrawn.
In view of the amendment of claims 13 and 14, all previous claim rejections under 35 USC 112(b) are withdrawn and all previous claim rejections under 35 USC 112(d) are withdrawn.
In view of the Terminal Disclaimer filed over Application Nos. 16/813,770 and 16/813,771, all previous double patenting rejections are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the new wherein clause in (a) recites the same group of polymers recited in the final wherein clause of (a).  Because the instant specification defines the term “superabsorbent polymer” as one that absorbs at least 20 times its own weight at page 4, lines 24-28, the two recitations of polymers in (a) are duplicates, one of which should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1, 3, 5, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation).
	Fares teach antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations; the compositions comprise (A) a polymer with a non-zero acid value and (B) a cationic species which may be a cationic polymer (title; abstract; paragraphs [0007], [0025]-[0026], [0036], [0069] and [0079]; claims 1 and 7), as required by instant claims 12 and 16.  The antiperspirant / deodorant compositions are suitable for application to inter alia the axilla / arm pit (paragraph [0079]).
	Polymers having a non-zero acid value may comprise homopolymers inclusive of poly(acrylic acid) and alkali metal salts thereof (paragraph [0043]).  The polymer having the non-zero acid value may also comprise a non-homopolymer (paragraph [0044]).  The polymer having the non-zero acid value may be present from about 0.1 to 15 wt% (Table 5; claim 13).
as required by instant claim 3.  The cationic species may be present from about 0.1 to 10 wt% (Table 5; claim 13).
	The compositions can be anhydrous (paragraph [0070]).
	The compositions can comprise additional ingredient(s) inclusive of inter alia absorbents, deodorant agents (malodour-controlling component), antimicrobials, emollients, solvents (acceptable carrier), and mixtures thereof (paragraph [0071]; claim 15), as required by instant claim 15.  Natural actives include inter alia corn starch (paragraph [0078]).
	The anhydrous composition of Example 4 comprises inter alia cyclomethicone, hydrogenated castor oil, polyquaternium-28 and 1 wt% PEG-100 stearate & glyceryl stearate (about 2 wt% of “a stearate component” because the qualifier about permits some tolerance), as required by instant claims 7 and 8.  The composition of Example 4 may optionally further comprise antiperspirant active(s) (paragraph [0087]).
	Fares do not specifically teach a superabsorbent polymer (capable of absorbing at least about 20 times its own weight as defined at page 4, lines 24-28) selected from sodium polyacrylate, sodium polyacrylate starch, sodium acrylates crosspolymer-2 or/and sodium carbomer, wherein the polyquaternium is in the form of about 20 to 120 micron particles as required by claim 1.
	Fares do not specifically teach about 0.1 to 20 wt% of the first component as required by claim 5.

	Fares do not teach the malodour component selected from the group of claim 11.
These deficiencies are made up for in the teachings of Callingham, Mattai and Traupe.
	Callingham teach a personal antiperspirant product comprising a moisture-absorbent polymer instead of or in addition to the usual metal salt; the polymer is capable of absorbing an amount of moisture at least equal to its own weight (superabsorbent) (title; abstract).  For example, some polymers can absorb up to 5 to 10 times their own weight or even more (column 3, lines 2-6).  The preferred polymers are those which exhibit the greatest capacity for absorbing water (column 3, lines 7-11).  Moisture-absorbent polymers include certain polysaccharides and vinyl carboxy (co)polymers; exemplary polymers include crosslinked polyacrylic acids capable of absorbing moisture in an amount at least equal to 10 times its own weight (column 3, lines 25-29 and 62-65; claims 4-7).  As per MPEP 2144.05 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Mattai teach underarm products with a superabsorbent component comprising 0.01 to 20 wt% of a polyacrylates superabsorbent polymer (sodium salt); the baseline water absorption is set as 20:1 (title; abstract; paragraphs [0069]-[0072], “Baseline Absorption Test”; claims).  The products further comprise a volatile silicone and a selected gelling agent inclusive of waxes such as hydrogenated castor oil (abstract; paragraphs [0007]-[0017] and [0028]; claims).  The products may further comprise a deodorizing agent such as zinc salts, for example, zinc ricinoleate (paragraphs [0012] and [0050]), as required by instant claim 11.  The products may as required by instant claim 8.
Traupe teach preparations comprising particulate polyquaternium polymers inclusive of polyquaternium-6 polymers having antimicrobial activity; particles are required in order to introduce the polymers into oil-based deodorants because the raw materials are aqueous solutions which cannot be mixed with oil (title; abstract; paragraphs [00026]-[0027], [0029]-[0030], [0093], [0095]-[0096] and [0107]-[0108]).  The particle size ranges from 10 to 2000 microns (paragraphs [0035]-[0036] and [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer with a non-zero acid value of the compositions of Fares inclusive of poly(acrylic acid) to comprise a superabsorbent polyacrylate polymer as taught by Mattai that is a sodium polyacrylate because such water-absorbent polymers capable of absorbing an amount of moisture at least equal to its own weight are art-recognized replacements for the usual metal salts present in personal antiperspirant products as taught by Callingham.  One would be motivated to do so because Fares, as a whole, concerns antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations.  There would be a reasonable expectation of success because the sodium polyacrylates taught by Mattai are a species falling within the genus of poly(acrylic acids) embraced by Fares for the polymer with a non-zero acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyquaternium cationic species of the compositions of Fares or/and of Fares in view of Callingham and Mattai to take the form of particles having a 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the superabsorbent sodium polyacrylate polymer as taught by Mattai in amounts ranging from 0.01 to 20 wt% because Mattai teach this amount is suitable for underarm products.  There would be a reasonable expectation of success because the range of 0.01 to 20 wt% overlaps the range of 0.1 to 15 wt% taught by Fares for the polymer having the non-zero acid value.  Therefore, the combined teachings of Fares and Mattai render obvious amounts / ranges for the superabsorbent / polyacrylate polymer and the polyquaternium which render obvious a new range which overlaps the instantly claimed amount of the first component.  An overlapping range is sufficient to establish prima facie obviousness.  See MPEP 2144.05 I.
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glyceryl stearate of the anhydrous composition of Example 4 of Fares is an emollient because Mattai teach glyceryl esters such as glyceryl stearate is an emollient in underarm products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ emollients such as glyceryl stearate in the compositions of Fares or/and of Fares in view of Callingham, Mattai and Traupe in amounts ranging from 1 to 15 wt% as taught by inter alia emollients. 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the deodorizing actives of Mattai such as zinc salts, for example, zinc ricinoleate for the deodorant agents of the compositions of Fares because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) as applied to claims 1, 3, 5, 7, 8, 11, 12, 15 and 16 above, and further in view of Peterson et al. (US 6,004,584, published December 21, 1999, of record).
The teachings of Fares, Callingham, Mattai and Traupe have been described supra.
They do not specifically teach starch particles selected from the group of claim 6.
This deficiency is made up for in the teachings of Peterson.
Peterson teach moisture absorbent body powder compositions comprising components inclusive of starch (title; abstract; column 1, lines 53-60).  Powder carriers include cornstarch (column 3, lines 45-63), as required by instant claim 6.  
.

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) as applied to claims 1, 3, 5, 7, 8, 11, 12, 15 and 16 above, and further in view of Berry et al. (US 2016/0271045, published September 22, 2016, of record).
The teachings of Fares, Callingham, Mattai and Traupe have been described supra.
They do not teach the third component selected from the group of claim 9.
They do not teach about 0.1 to 10 wt% of the third component as required by claim 10.
They do not teach the third component is chitosan having at least one of the properties of claim 13.
These deficiencies are made up for in the teachings of Berry.
Berry teaches antiperspirant compositions comprising chitosan having a degree of acetylation of 0 to 15; the chitosan can be in an anhydrous form (title; abstract; paragraphs [0026] and [0035]; claims), as required by instant claims 9 and 13.  The compositions as required by instant claim 10.  The chitosan may be the only antiperspirant ingredient (third component is / consists only of); the compositions may further comprise inter alia perspiration absorbers (paragraphs [0026] and 0030]-[0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Fares in view of Callingham, Mattai and Traupe to further comprise the antiperspirant actives of Berry comprising / consisting only of chitosan having a degree of acetylation of 0 to 15 because Berry teach such chitosan may be an effective antiperspirant ingredient when used in amounts ranging from 0.01 to 5 wt% in compositions comprising perspiration / water absorbers.  One would be motivated to do so because Fares, as a whole, concerns antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant conclusion that prima facie obviousness has not been established due to a failure to show a suggestion or motivation to modify the references’ teachings remains unpersuasive for reasons of record and Applicant’s conclusion that the none of the references teach a superabsorbent polymer that is capable of absorbing at least about 20 times its weight is not found persuasive because this is simply a property of / definition for superabsorbent as set forth in the Office Actions of record.  That the property is expressly taught by the references has been clarified in the maintained grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Koehler et al. (DE 2018-209853, as evidenced by the Google translation) teach anhydrous preparations comprising at least 0.5 wt% of one or more superabsorbers (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633